Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1 the combination of prior art references does not teach or fairly suggest the limitations cited within the claim.  Independent claim 1 identifies the uniquely distinct features "a linear actuator module including a first movable member slidably coupled to the first sidewall in the optical axis direction and a second movable member slidably coupled to the second sidewall in the optical axis direction; and wherein each of the first movable member and the second movable member are connected to one side and an opposite side of the holder facing the first sidewall and the second sidewall with respect to the support part, wherein the first movable member and the second movable member rotate the holder based on a sliding motion in the optical axis direction, and wherein the holder is configured to rotate about the first axis of rotation based on sliding of the first movable member and the second movable member in the same direction, and rotate about the second axis of rotation based on sliding of the first movable member and the second movable member in opposite directions”.
It is noted that the closest prior art, Washisu (US Patent Pub. # 2006/0067672) relates to a photographing apparatus, such as a video camera, and a control method therefor.  Nishimoto (US Patent Pub. # 2017/0336596) relates generally to a gimbal assembly, and more specifically to an advanced optical gimbal assembly.  Theriault (US Patent Pub. # 2013/0201571) relates to mechanisms for deploying segmented minors of an optical system, and more particularly to a mechanized hinge that is configured to adjust components of the optical hinge that are moved between use and storage positions.  Takahashi (US Patent Pub. # 2013/0222664) relates to an image pickup apparatus such as a digital still camera or a digital video camera (hereinafter referred to as a digital camera) provided with a camera shake correction function to correct camera shake occurring at the time of shooting.  Washisu, Nishimoto, Theriault, or Takahashi do not specifically teach a linear actuator module including a first movable member slidably coupled to the first sidewall in the optical axis direction and a second movable member slidably coupled to the second sidewall in the optical axis direction; and wherein each of the first movable member and the second movable member are connected to one side and an opposite side of the holder facing the first sidewall and the second sidewall with respect to the support part, wherein the first movable member and the second movable member rotate the holder based on a sliding motion in the optical axis direction, and wherein the holder is configured to rotate about the first axis of rotation based on sliding of the first movable member and the second movable member in the same direction, and rotate about the second axis of rotation based on sliding of the first movable member and the second movable member in opposite directions.  Therefore the application is allowable.  
As to dependent claims 2-15, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2022 was filed after the mailing date of the Notice of Allowance on 7/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
8/27/2022